UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mn a a ree eee eee eee eae ae ee x
MARIA VILLAR, :

Plaintiff,

09-cv-7400 (JSR)
-VO
ORDER

CITY OF NEW YORK, et al.,

Defendants.
ee i ee ee ee x

JED S. RAKOFF, U.S.D.d.

Now before the Court is the motion for a retaining and
charging lien by Linda Cronin, former counsel to plaintiff Maria
Villar, ECF No. 89. Plaintiff filed an opposition, ECF No. 90.
The Court will hold an evidentiary hearing on Ms. Cronin’s motion
on Wednesday, May 26, 2021, beginning at 10 a.m. in Courtroom 14B.
Ms. Cronin and Ms. Villar must appear in person at that time. Each
may offer testimony and present evidence.

SO ORDERED.

Dated: New York, NY pat t. R£A
JES.

May 13, 2021 RAKOFF, 6@S.D.J.

 
